Case 5:19-cv-05169-PKH Document 26        Filed 05/18/20 Page 1 of 1 PageID #: 120



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                          FAYETTEVILLE DIVISION

TINA DONAHUE                                                              PLAINTIFF

v.                              No. 5:19-CV-05169

NWA STAFFING, LLC                                                      DEFENDANT

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 18th day of May, 2020.


                                                     /s/P. K. Holmes, 
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
